UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                   No. 11-5176


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

           v.

ROBERT FINCH,

                   Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Margaret B. Seymour, Chief District
Judge. (1:11-cr-00644-MBS-1)


Submitted:      May 8, 2012                            Decided:     June 7, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed   in    part,   vacated    in   part    by   unpublished    per   curiam
opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Dean A. Eichelberger, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Finch appeals the district court’s imposition

of a life term of supervised release following imprisonment,

coupled with numerous special conditions, after he pled guilty

to    one   count   of   failing   to   register   as   a   sex   offender,    in

violation of the Sex Offender Registration and Notification Act,

18 U.S.C. § 2250 (2006).           Finch argues that the district court

failed to explain the length and conditions of the selected term

of supervision. 1        We conclude that the district court failed to

adequately explain the length and conditions of supervision and

that the sentence is thus procedurally unreasonable.

             A term of supervised release is part of the sentence

and    is   reviewed     for   reasonableness,     both     procedurally      and

substantively.       Because Finch requested a lesser sentence than

the one he received, review is for abuse of discretion.                 United

States v. Hayes, 404 Fed. App’x 753, 756 (4th Cir. 2010).                       A

district court must provide an individualized assessment of its

selected sentence.         United States v. Carter, 564 F.3d 325, 328




       1
       Finch also contends that certain conditions were not
warranted and that the district court improperly delegated its
authority to the probation office.      We conclude that the
district court did not improperly delegate its authority.
Because the sentence is procedurally unreasonable, we do not
address Finch’s substantive arguments.



                                        2
(4th Cir. 2009).            Failure to do so constitutes procedural error.

Id.

            Here,       although       the      district         court      was     statutorily

permitted to impose a term of supervised release up to life, the

court failed       to       explain   why    it      was       denying     Finch’s       specific

request    for   a     lesser      term    of       supervision.            While       the   court

announced      its      consideration           of       the     appropriate         sentencing

factors, it did not articulate its application of those factors

to Finch’s case or explain why those factors necessitated a term

of lifetime supervision.

            Further,         the    district         court      failed      to    sufficiently

explain    the     special         conditions        it    imposed         on     the    term    of

supervision.         Because “district courts have broad latitude to

impose    conditions         on    supervised        release,”        this       court    reviews

such conditions only for abuse of discretion.                               United States v.

Armel, 585 F.3d 182, 186 (4th Cir. 2009).                                 The district court

may   impose     any    condition         that      is    reasonably         related      to    the

relevant    statutory         sentencing         factors        in   18    U.S.C.       § 3553(a)

(2006).     Armel, 585 F.3d at 186.                        The sentencing court must

ensure that the condition involves no greater deprivation of

liberty     than       is     reasonably         necessary           to     afford       adequate

deterrence, protect the public, and provide the defendant with

training, care, or treatment.                       18 U.S.C. § 3583(d)(2); United

States v. Dotson, 324 F.3d 256, 260-61 (4th Cir. 2003).                                           A

                                                3
particular       restriction    does    not      require     “an      offense-specific

nexus,” United States v. Perazza-Mercado, 553 F.3d 65, 70 (1st

Cir. 2009), but the court must explain its reasons for imposing

the conditions.       Armel, 585 F.3d at 186.

             The district court did not provide an adequate basis

for     appellate    review     of    its       sentencing    rationale        in     this

instance.         Critically,    the    court       failed       to     articulate     the

necessity of the sex offender conditions, including sex offender

treatment and severe limitations on Finch’s use of computers.

See Armel, 585 F.3d at 186 (because the district court did not

provide an adequate explanation, the court could not “determine

the   reasonableness     of     the    challenged      special          conditions”     on

appeal).        We therefore conclude that the district court abused

its discretion because it failed to explain its rationale for

the conditions of supervision it imposed.

             Accordingly,       we     conclude       that       the      sentence      of

supervised release is procedurally unreasonable. 2                        We therefore

vacate the judgment as to the sentence of supervised release and

remand    for    reconsideration.           We   affirm    the     remainder     of    the

judgment.       We dispense with oral argument because the facts and

legal     contentions   are     adequately        presented        in    the   materials


      2
       Finch does not challenge his conviction or the sentence of
imprisonment.



                                            4
before   the   court   and   argument   would   not   aid   the   decisional

process.


                                                        AFFIRMED IN PART;
                                                          VACATED IN PART




                                    5